The opinion of the Court was delivered by
Collamer, J.
As between the parties to a note of hand, entire want of consideration is a sufficient defence. The claims allowed against the estate of Alanson Loop were part of the property of Almira and Melissa. They were not the property of Augustus, who, in his representative capacity, procured them allowed. He did not administer on them, never rendered them his property, could not have enforced them, in his own right, and on his decease they were to be enforced only by an administrator de bonis non of Almira, and by Melissa or her guardian. The plaintiff was an entire stranger and derived no right or privity thereto, by being administrator of Augustus. The case states that the plaintiff claimed the right, as administrator of Augustus, to have those demands, and as we understand the case, this note was given on that claim and that such alone was its consideration. The plaintiff had, and parted with no right, to procure this note. The defendant derived no advantage in giving it; as the claims may still be, at any time, collected by those to whom they belong. This note then is wholly without consideration.
Judgment reversed.